         Case 1:20-cv-07041-JGK Document 10 Filed 10/29/20 Page 1 of 1

                                                   USDC SONY
                                                   DOCUMENT
UNITED STATES DISTRICT COURT                       F.LECTRONICA.LLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC#
                                                                   - _- }1~0-..JJ
                                                   DATE F-IL_E_D:-__           ,n-..~    2'?
                                                                                   ...-,.....-::.-
                                                                                                .___
JENNIFER WELLS ,
                                               20 -cv-7041 (JGK)
                      Plaintiff,
                                                ORDER
           - against -

UNIVERSAL PROTECTION SERVICE, LLC,

                      Defendant.

JOHN G. KOELTL, District Judge:


     The parties are inst r ucted to file a Rule 26(f) report by

November 16, 2020 .


SO ORDERED.

Dated:     New York, New York
           October 29, 2020



                                        United States District Judge
